Citation Nr: 1752854	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  11-17 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for chronic blepharitis.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from August 1974 to February 1976 in the United States Army.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In August 2017, the Veteran testified before the undersigned during a hearing at the RO.  A transcript of the hearing is included in the electronic claims file.  

In August 2017, the Veteran filed VA Form 21P-527EZ, Application for Pension.  This issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In March 2009, the Veteran reported receiving treatment for the disorder on appeal from private providers, Dr. W and Dr. H.  The RO did not make any attempt to obtain these records.  These records must be requested prior to appellate adjudication.

At the August 2017 hearing, the Veteran testified that he also currently receives treatment at the Ukiah Community Based Outpatient Clinic.  The most recent VA treatment notes of record are dated from March 2011.  All updated VA treatment records must be obtained.

A VA examination has not been provided to assess the severity of the Veteran's chronic blepharitis since May 2009, more than 8 years ago.  He has asserted, including in his VA Form 9, that his disability has worsened since this examination.  An updated examination should be provided. 

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and request that he provide any authorization forms necessary to obtain records from Dr. W. and Dr. H., as identified in his March 2009 VA Forms 21-4142.

2.  Request and obtain all VA treatment records dated since March 2011, to include from the San Francisco VA Medical Center, and the Ukiah Community Based Outpatient Clinic.

3. Afford the Veteran a VA examination to ascertain the current severity of his service-connected chronic blepharitis, in accordance with the applicable worksheet for rating the disorder. 

4.  Thereafter, readjudicate the claim, considering all evidence.  If the benefit sought remains denied, the Veteran should be provided a SSOC.  An appropriate period of time should be allowed for a response.





_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






